DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 01/06/2021 responsive to the Office action filed 10/20/2020 has been entered. No claims are presently amended. Claims 1-2 and 6-25 including the withdrawn claims 18 and 19 are pending in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-17 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites curing the liquid mixture by applying a temperature of 30 to 300˚C for a cure cycle time of 5 to 30 minutes in the step (v). The specification (in US 2015/0304684) discloses that the cure time could be designed varying the catalyst amount (for example from 0.5 to 5 wt. % or more) which depend mostly by the injection temperature and mold temperature applied for the process (Pa [0090]) which is related to the gelation time (Pa [0095] and [0103]), and after the cure cycle it was possible to demold the parts without distortion (Pa [0097] and [0105]) and then post-cure treatment between 180° C. and 300° C., preferably between 180° C. and 220° C., was applied in order to achieve the desired high thermal and mechanical performance (Pa [0090], [0098] and [0106]), that is, at least after gelation the parts could be demolded. Tables 3 and 7 show the gelation time in Examples 1 and 2, at 60° C the gelation time less than 30 min is not shown, and even at 80 ° C the gelation time would be less than 30 min when high wt% of catalyst is used. Therefore, there is no support for curing at a temperature 30-70° C for the claimed cure cycle time.
The remaining dependent claims 2, 6-17 and 20-25 are also rejected under 112 (a) because they depend from, and thus include all the limitations of rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 6-17, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Daum et al. (US 2004/0254329) in view of Kamae et al. (US 6,410,127) and Patterson (US 5,112,282). 

With respect to claims 1, 2, 6-11, 23, and 24, Daum teaches a liquid mixture (“a curable mixture”, Pa [0027] and Examples 5-8), comprising 
(a) from 15 to 99.9 wt. % (Claim 1)/ from 20 to 80 wt. % (Claim 9) of at least one di- or polyfunctional cyanate ester of formula (lc), R14═R15═H, n=2-3 (Claims 7 and 24) (73.2 wt % of Primaset PT 15); 
(b) from 0 to 84.9 wt. % (Claim 1)/ from 20 to 79 wt. % (Claim 10) of at least one di- or polyfunctional epoxy resin of formula (llb), bisohenol A diglycidyl ether resins (Claim 8) (24.4 wt % of Dow DER 330; formula IV, R1=H, X=—C(CH3)2—); and 
(c) from 0.1 to 25 wt % (Claim 1)/ from 0.1 to 10 wt % (Claim 11) of a metal-free catalyst of formula (llla) (Claim 6) (2.4-9.8 wt % of Lonzacure® DETDA from Lonza AG, formula VIII, R6=R7=Et, R8=Me)
wherein the percentages of (a), (b) and (c) are based on the total amount of (a), (b) and (c).
Even though Daum is silent that this mixture is a liquid at ambient temperature, and has a viscosity of less than 1000 mPa.s at a temperature of 80 ˚C or less, Daum’s combination comprising Primaset PT 15, bisohenol A diglycidyl ether resins, and 

Daum further teaches that the mixture is cured at 150 ˚C (Claim 23) in the above examples.

Daum differs from the claim in that Daum teaches that the thermosetting substances are obtainable by thermal curing of the mixtures, optionally with addition of reinforcing materials in the form of fibers for obtaining particular mechanical properties (Pa [0024]), but silent to the further method of preparing a fiber-reinforced part using this mixture.
Kamae teaches fiber-reinforced composite materials comprising epoxy resin composition. Kamae further teaches that for producing fiber-reinforced composite materials, RTM (Claim 2) method has been employed, and in this method a preform comprising reinforcing fibers is placed in a mold, and a resin is poured thereinto to impregnate the preform and cured to produce a molded product. Kamae further teaches that the resin for use in RTM method needs to have a low viscosity to facilitate the impregnation of the preform, but in the case of molding a large component, the entire mold must be heated in order to decrease the viscosity, therefore it is greatly disadvantageous from the viewpoint of the facility and the required energy and the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the Kamae method for preparing a fiber-reinforced part using the Daum’s liquid mixture such that the one would provide a fiber structure after providing the Daum’s liquid mixture, place the fiber structure in a mold, impregnate the fiber structure with the liquid mixture around the room temperature, and then cure the liquid mixture by applying temperature of 150 ˚C for the purpose of preparing a fiber-reinforced part using Daum’s mixture without heating the entire mold for impregnation during the injection process.

Daum teaches curing for 60 min (Table 1) at 150 ˚C, but the modified Daum with Kamae does not specifically teach curing for a cure cycle time of 5 to 30 min. 
Patterson relates to an injection molding. Patterson teaches that it is typical practice to cure the elastomer in the mold until it is capable of maintaining the molded shape, and then demolding the elastomer and post-curing it until the polymerization is complete, in this manner, the mold may be used more often thereby permitting higher production rates (Co 2 li 15-19) and in the invention the injected mixed composition is then allowed to gel and solidify in the mold 40 at which time it is demolded and permitted to post-cure separate from the mold (Co 9 li 22-25), and the demold time will generally range from 1-60 minutes with a postcure time of from 0-24 hours at about 200°-450° F (Co 9 li 36-38). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Since Daum’s mixture comprising Primaset PT 15, bisohenol A diglycidyl ether resins, and Lonzacure® DETDA is same as the mixture in Example 2 in the instant specification (Pa [0100]), and according to Table 7 in the instant specification curing the mixture having the amount of Lonzacure® DETDA taught by Daum at 150°C would allow the mixture to gel and solidify within 30 min enough to 

With respect to claims 12-14, Daum as applied to claim 1 above further teaches that the liquid mixture obtained in step (i) is solvent-free (Examples 5-8).

With respect to claim 15, Kamae as applied in the combination regarding claim 1 above further teaches that the fiber structure provided in step (ii) is selected from the group consisting of carbon fibers, glass fibers, quartz fibers, boron fibers, ceramic fibers, aramid fibers, polyester fibers, polyethylene fibers, natural fibers, and mixtures thereof (“Preforms for use in the RTM method are produced by processing reinforcing fibres such as carbon fiber, glass fiber, and aramid fiber”, Co 13 li 41-43).

With respect to claim 16, Daum as applied to claim 1 above further teaches that the fiber structure provided in step (ii) is selected from the group consisting of strands, yarns, rovings, unidirectional fabrics, 0/90° fabrics, woven fabrics, hybrid fabrics, multiaxial fabrics, chopped strand mats, tissues, braids, and combinations thereof (“Fillers and auxiliaries are to be understood as in particular reinforcing materials in the form of fabrics”, Pa [0024]).

With respect to claim 17, Daum as applied to claim 1 above further teaches that the liquid mixture obtained in step (i) comprises one or more additional components of fillers (“The polytriazine-based thermosetting substances obtainable by thermal curing 

With respect to claim 21, Kamae as applied in the combination regarding claim 1 above further teaches the impregnating in step (iv) is by evacuating air from the mold and fiber structure (“the preform was set in the cavity of the mold and a vacuum pump was connected to a suction inlet (at one point) provided on the side surface of the mold, and the pressure inside of the mold was reduced, then a resin composition is allowed to stand under a reduced pressure for 30 minutes to carry out de-gassing, was poured through the resin inlet provided at the center of the top force and the preform was impregnated therewith.”, Co 14 li 55-64).

With respect to claim 25, Daum as applied to claim 17 further teaches that the liquid mixture includes the fillers, wherein the fillers comprise particles, powders, spheres, chips, and/or strands (“Fillers and auxiliaries are to be understood as in particular reinforcing materials in the form of fabrics, fibers or particles, colorants or other additives for obtaining particular mechanical”, Pa [0024]).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Daum et al. (US 2004/0254329) in view of Kamae et al. (US 6,410,127) and Patterson (US 5,112,282) as applied to claim 1 above, and further in view of Rolston (US 4,238,437).

With respect to claims 20 and 22, Kamae as applied in the combination regarding claim 1 above further teaches the impregnating in step (iv) is by evacuating air from the mold and fiber structure (“the preform was set in the cavity of the mold and a vacuum pump was connected to a suction inlet (at one point) provided on the side surface of the mold, and the pressure inside of the mold was reduced, then a resin composition is allowed to stand under a reduced pressure for 30 minutes to carry out de-gassing, was poured through the resin inlet provided at the center of the top force and the preform was impregnated therewith.”, Co 14 li 55-64), but does not explicitly teach that the impregnating in step (iv) is by applying elevated pressure as well.
In the same field of endeavor, method for producing fiber reinforced product, Rolston teaches that after placing the fibers in the mold, the mold is evacuated by forming a vacuum, and then plastic material is supplied under positive pressure to an end of the mold to cause the plastic material to flow through the channels and into the layer of the fibers (Claim 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of the combination with the teachings of Rolston such that after evacuating the mold by forming a vacuum, the one would apply positive pressure during impregnation in order to cause the liquid mixture to flow into the layer of the fibers. 

Response to Arguments

Applicant’s arguments, see Amendments page 9 filed 01/06/2021, with respect to the rejection of Claim 1 under 112 (a) rejection have been fully considered but are not persuasive.
Applicant argues that “paragraph [0090] of the publication of the present specification states, "Finally the cure cycle time could be reduced to values in the order of 5-30 minutes, preferably 5-20 minutes." Therefore, Applicant respectfully submits that the Office Action's reliance upon the examples is unfounded, as the specification contains explicit support for the limitation. Furthermore, as discussed in the Office Action, it is clear that the present specification provides ample teaching to one having skill in the art to utilize differing amounts of components, time, and temperatures to arrive at the method of the presently pending claims.” (pg 9)
These arguments are found to be unpersuasive because:
The claim recites the limitation “curing the liquid mixture by applying a temperature of 30 to 300˚C for a cure cycle time of 5 to 30 minutes” in the step (v). However, the specification (in US 2015/0304684) discloses the claimed range of the cure cycle time (Pa [0090]), but further discloses that after the cure cycle time, the part is demolded and then post-treatment is applied (Pa [0090], [0097]-[0099], and [0105]-[0107]). Furthermore, the specification discloses that by setting a mold temperature of, for example, 130-140° C., the resin system containing from 2 to 3 wt. % amine Lonzacure™ DETDA80 catalyst achieved sufficient hardness within 5-20 min to allow demolding without distortion (Pa [0096]), that is, at least after gelation the parts could be demolded. Tables 3 and 7 show the gelation time in Examples 1 and 2, at 60° C the gelation time less than 30 min is not shown, and even at 80 ° C the gelation time would 
Applicant’s arguments, see Amendments pages 9-11 filed 01/06/2021, with respect to the rejection of Claim 1 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “contrary to the assertion of the Office Action, Daum specifically teaches cure times of greater than 60 minutes. (Daum at Tables 1-3). Thus, initially, Applicant respectfully submits that the Office has failed to set forth any motivation or articulated rationale as to why one having skill in the art would look to a further reference to change an explicit cure time taught by Daum absent hindsight reliance upon Applicant's claims.” (pg 10) and “as Patterson teaches a completely different method than Daum and/or Kamae, and fails to provide a method that reads on any part of the presently pending claims, Applicant respectfully submits that one having skill in the art would have no motivation to use a cure time from the RIM method of Patterson for a RTM process according to Daum/Kamae with any expectation of success, as they are process parameters for completely different methods.” (pg 11)
These arguments are found to be unpersuasive because:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (pg 10), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Daum teaches curing the mixture for 60 min (Table 1), but is silent to curing for the claimed cure cycle time. In light of the instant specification, the claimed limitation has been interpreted that curing the mixture in the mold before demolding for the cure cycle time as recited in the 112 (a) rejection. The claim does not exclude post curing for the purpose of completely curing the part. Patterson teaches curing the elastomer in the mold until it is capable of maintaining the molded shape, and then demolding the elastomer and post-curing it until the polymerization is complete, in this manner, the mold may be used more often thereby permitting higher production rates (Co 2 li 15-19) in the injection molding process. Therefore, one would have found it obvious to modify Daum’s curing so that the one perform curing in the mold until the part is capable of maintaining the molded shape, demolding, and then post-curing the part until the polymerization is complete for the purpose of higher production rates. 
Furthermore, in the office action the curing time taught by Patterson hasn’t been used in the combination. The office action only uses the technique of curing in the mold-demolding-post curing for the purpose of higher production rates, and thus concludes that one would have found it obvious to select the optimum cure cycle time (the demold time) when the liquid mixture gels and solidifies so as to be capable of maintaining the molded shape by routine experimentation, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742